Name: 94/648/EC: Council Decision of 19 September 1994 appointing three alternate members of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  personnel management and staff remuneration;  EU institutions and European civil service;  regions and regional policy;  parliament
 Date Published: 1994-09-27

 Avis juridique important|31994D064894/648/EC: Council Decision of 19 September 1994 appointing three alternate members of the Committee of the Regions Official Journal L 251 , 27/09/1994 P. 0025 - 0025 Finnish special edition: Chapter 1 Volume 3 P. 0166 Swedish special edition: Chapter 1 Volume 3 P. 0166 COUNCIL DECISION of 19 September 1994 appointing three alternate members of the Committee of the Regions (94/648/EC)THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 198a thereof, Having regard to the Council Decision of 26 January 1994 appointing the members and alternate members of the Committee of the Regions for the period 26 January 1994 to 25 January 1998 (1), Whereas three seats of alternate members on the Committee have become vacant following the resignations of Mr Madsen, Mr Thorkild Simonsen and Mrs Fjord Nielsen, which were brought to the Council's attention on 13 July, 27 July and 1 September 1994; Having regard to the proposal from the Danish Government, HAS DECIDED AS FOLLOWS: Sole Article Mr Henning Jensen, Mr Ernst Ellgaard and Mrs Vibeke Storm Rasmussen are hereby appointed alternate members of the Committee of the Regions in place of Mr Thorkild Simonsen, Mrs Elna Fjord Nielsen and Mr Soeren Madsen for the remainder of their terms of office, which expire on 25 January 1998. Done at Brussels, 19 September 1994. For the Council The President Th. WAIGEL (1) OJ No L 31, 4. 2. 1994, p. 29.